Title: To George Washington from Francis Fauquier, 16–29 September 1758
From: Fauquier, Francis
To: Washington, George

 

Sr
Willmsburgh Sepr 16[–29]th 1758

I am obliged to you for the particular Acct you have sent me of the State of our Affairs wch I received by Jenkins on the 9th with Mr Gists Letter (by wch it appears he is not very sollicitous to make such a Return) and a Copy of your Correspondence wth Coll Bouquet: all wch tend to corroberate the Opinion we had before entertain’d of your Zeal for the Service of this Colony. I have not returnd Coll Bouquet’s Letter, as the Assembly wch are now convened may perhaps call for it: but it shall be returned to you whenever you desire it.
Since it is determined to go by Loyal hanning, I hope the Difficulties attending that Road are not so great as apprehended; that the army may reach Fort du Quesne this year; otherwise I much fear whether the ardor this Colony has shewn to support the war will continue for another Year, the Flame being a little stifled by the inactivity of this Campaign. But one glorious stroke will reanimate us. My Interest here can yet be of no Consideration, yet I will use my Endeavours wth the Assembly that our Troops may not be weaken’d for another year but I much doubt of my Success.
The Treasury is exhausted and I cannot yet say what the assembly will do to replenish it. Arrears must undoubtedly be paid, and you may be assured the first Money that comes there shall be applyed to the Payment of the Army, that they may not have any Room for Discontent from that Quarter.
I have directed the Letters I have received from you and Coll Byrd to be laid before the assembly as you will see by my Speech wch I send you herewith, and must wait their pleasure in Relation to the Major of Brigade as I have it not in my power to issue such a Commission the Number of Officers being limited by the last act of assembly by wch the second Regiment was raised. I shall always recommend it to them, to let you have every thing that is necessary for the Service.
I have detained Jenkins till the House of Burgesses had taken the affair of the Regiments into Consideration and voted their Subsistance, for all the Money before granted was exhausted. I hope your Men are not uneasy but it was impossible for me to provide for their pay before. Mr Boyd may have £5000 whenever

he pleases to come or send for it as I have wrote to him this Day.
We are impatient to hav⟨e⟩ frequent News from your Quarter in the present situation of Affairs. I am Sr wth great Esteem yr Very Hum. Servt

Fran. Fauquier
Sepr 29th

